DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 JOSE ESCOBAR and IRIS ESCOBAR,
                           Appellants,

                                     v.

     NEW HAMPTON AT CENTURY VILLAGE CONDOMINIUM #IV
       ASSOCIATION, INC., a Florida not-for-profit corporation,
                            Appellee.

                               No. 4D17-3316

                               [May 23, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 16-9286 CACE
12.

  Joseph M. Pustizzi of Law Office of Joseph Pustizzi, P.A., Hollywood, for
appellants.

   Shelley J. Murray of Straley & Otto, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Tubbs v. Mechanik Nuccio Hearne & Wester, P.A., 125 So.
3d 1034, 1041 (Fla. 2d DCA 2013) (where court wrote that “courts must
look to the substance of litigation outcomes—not just procedural
maneuvers—in determining the issue of which party has prevailed in an
action”); Padow v. Knollwood Club Ass’n, 839 So. 2d 744, 745 (Fla. 4th
DCA 2003).

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.